4801 Woodway Suite 200-E Houston, TX 77056 T: F: www.ies-co.com May 4, 2012 Via EDGAR and FedEx Mr. Terence O’Brien Account Branch Chief Division of Corporation Finance U.S. Security and Exchange Commission treet, NE, Mail Stop 4631 Washington, DC 20549 RE: Integrated Electrical Services, Inc. Form 10-K for the Fiscal Year Ended September 30, 2011 Filed December 20, 2011 File No. 001-13783 Dear Mr. O’Brien: We are responding to your comment letter to Integrated Electrical Services, Inc. (the “Company”) dated April 17, 2012, related to the Form 10-K for the fiscal year ended September 30, 2011 by providing the requested disclosure in ourfuture filingsand in this response with respect to each of the items listed below: Form 10-K/A for the Fiscal Year Ended September 30, 2011 The 2011 Restructuring Plan, page 22 1.
